Plaintiff appeals from a decree of the former Court of Chancery dismissing her bill of complaint for separate maintenance. Defendant filed a cross appeal addressed to the amount of counsel fee awarded plaintiff's counsel and assessed against defendant. In dismissing the main suit, the dismissal was predicated upon the failure of the plaintiff to bear the burden of proof. The question is one of fact and our study of the testimony leads us to the conclusion that the case was barren of evidence which even approximated establishing a cause of action.
As to the cross appeal, the decree should be modified. No witnesses other than plaintiff and her sister were either interviewed or called. The hearing before the advisory master consumed one day. The legal points germane to the issue were simple and it is our conclusion that the award of $1,500 was excessive and should be reduced to $500.
Except as so modified, the decree under appeal is affirmed.